Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 26-31 have been added. Claims 1-31 are pending. Claims 1-31 have been examined. Claims 1-5, 7-11, 13-19, 21-24, 26-28, and 30-31 have been rejected. Claims 6, 12, 20, 25 and 29 are objected to.

Response to Arguments
The 35 USC 112(b) rejections of claims 6, 20, and 25 have been withdrawn in light of amendments to the claims.

Applicant's arguments filed 8/3/2022 regarding claims 1, 16, and 21, see pp. 10 – p. 11 ¶ 2 have been fully considered but they are not persuasive. The Applicant argues that no proper combination of Stanley and Cooman describes or would render obvious at least “the simulating including, for each of multiple time intervals of the simulation: for a first nonlinear portion, computing a correlation matrix,” see p. 10 ¶ 3.
Specifically, the Applicant argues that the Office Action assertions of “Stanley teaching a method comprising ... executing the executable model to simulate behavior of the physical system, the simulating including, for each of multiple time intervals of the simulation” ends abruptly without any object of the verb “including,” so it presents improper grammar and falls short of establishing a proper prima facie rejections of the limitations that follow, which Stanley does not teach, see p. 10 ¶ 4. For clarification the Examiner rephrased rejection of the claim’s limitation as “executing the executable model to simulate behavior of the physical system for each of multiple time intervals of the simulation” for the rejection section below.  Stanley in col. 2 lines 9-20 teaches performing simulation on linear and non-linear elements, and Stanley also teaches performing simulation on linear and non-linear elements over time until reaching a simulation stop time comprising multiple time steps, see col. 3 lines 23-32. The time steps used to advance simulation time correspond to time intervals as recited in this limitation.
The Applicant then argues that while it may be true that Stanley teaches simulating including doing something for each of multiple intervals of the simulation, neither Stanley nor Cooman actually discloses computing a correlation matrix for a first nonlinear portion for each of multiple time intervals of a simulation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above Stanley teaches performing simulation over multiple time intervals for a plurality of nonlinear elements, which correspond to at least a first nonlinear portion. What Stanley lacks with respect to the limitation under arguments is the simulating including: computing a correlation matrix for a first nonlinear portion for each of multiple time intervals of a simulation. However, Cooman teaches the simulating including computing a correlation matrix for a nonlinear portion. Cooman teaches calculating distortion sources, corresponding to noise sources, in matrix BD, which is mutually correlated matrix for noise sources p. 2722 left col. ¶ 4, right col. last paragraph, p. 2773 left col. ¶ 1, right col. ¶ 4-6, p. 2774 right col. ¶ 2 & eq. (5). This matrix BD is interpreted as the “a correlation matrix for a first nonlinear portion.” Since Stanley teaches performing simulation over a plurality of time intervals for a first nonlinear portion and since Cooman the simulating including “computing a correlation matrix for a nonlinear portion,” it should be obvious to one of ordinary in the arts to combine Stanley’s and Cooman’s teachings to perform, the simulating including, for each of multiple time intervals of the simulation: for a first nonlinear portion, computing a correlation matrix characterizing noise associated with one or more ports of the executable model.
Claims 1, 16, and 20 remain rejected.

Dependent claims 2-5, 8, 10-11, 13, 15, 17-19, and 22-24 argued patentable for depending on claims 1, 16, and 21, respectively, see p. 11 ¶ 3, remain rejected since claims 1, 16, and 21 remain rejected.

The 35 USC 103 rejections of claims 6, 20, and 25 have been withdrawn in light of their amendments. They are objected to, see explanations in Allowable Subject Matter below.

Claim 7 argued patentable for depending on claim 1, see p. 11 ¶ 6-7, remains rejected since claim 1 remains rejected.

Claims 9 and 14 argued patentable for depending on claims 1 and 13, see p. 11 ¶ 8 – p. 12 ¶ 1, remain rejected since claims 1 and 13 remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-11, 13, 15-19, 21-24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley (US 8200470) in view of Cooman et al. (Distortion Contribution Analysis by Combining the Best Linear Approximation and Noise Analysis, IEEE 2014).

As per claim 1, Stanley teaches a method comprising:
analyzing, by one or more processors, model elements of an executable model to partition the model elements into one or more linear portions of the executable model and one or more nonlinear portions of the executable model, the executable model representing a physical system comprising a hydraulic system, an electrical system, a mechanical system, or a pneumatic system (col. 2 lines 9-17; Stanley teaches partitioning a circuit, corresponding to an electrical system, into linear part and non-linear part each comprising of a plurality of elements); and
executing the executable model to simulate behavior of the physical system for each of multiple time intervals of the simulation (col. 2 lines 9-20, col. 3 lines 23-32; Stanley teaches performing simulation of the circuit comprising linear and non-linear elements over simulation time comprising a plurality of time steps, corresponding to time intervals of the simulation; this teaching reads onto this limitation): 
Stanley does not teach:
the simulating including:
for a first nonlinear portion, computing a correlation matrix characterizing noise associated with one or more ports of the executable model, the computing comprising (1) determining a scattering matrix that corresponds to a portion of the physical system represented by the first nonlinear portion without accounting for any noise within the portion of the physical system, and (2) based on noise within the portion of the physical system, deriving the correlation matrix from the scattering matrix,
identifying noise sources representing noise within the portion of the physical system based on the correlation matrix,
computing at least one characteristic of noise associated with each noise source, and
outputting noise characteristics at selected ports of the executable model.
However, Cooman teaches:
the simulating including (p. 2772 left col. ¶ 4, right col. last paragraph, p. 2773 left col. ¶ 1):
for a first nonlinear portion, computing a correlation matrix characterizing noise associated with one or more ports of the executable model, the computing comprising (1) determining a scattering matrix that corresponds to a portion of the physical system represented by the first nonlinear portion without accounting for any noise within the portion of the physical system (p. 2772 left col. ¶ 3 – right col. ¶ 1, p. 2772 right col. last 2 paragraphs – p. 2773 left col. ¶ 1; Cooman teaches performing noise analysis of a non-linear sub-circuit, corresponding to a non-linear portion; the noise analysis is simulation based; p. 2773 left col. last paragraph – right col. ¶ 6; Cooman teaches using S parameter matrix, corresponding to scattering matrix, and determining S parameters (matrix S) for a non-linear circuit without any noise in the non-linear), and (2) based on noise within the portion of the physical system, deriving the correlation matrix from the scattering matrix (p. 2773 right col. ¶ 4-6, p. 2774 right col. ¶ 2 & eq. (5); Cooman teaches calculating distortion sources (corresponding to noise sources) in matrix BD, which is mutually correlated matrix for noise sources),
identifying noise sources representing noise within the portion of the physical system based on the correlation matrix (p. 2774 right col. bullet number 3; Cooman teaches determining distortion, corresponding to noise sources, in the non-linear circuit),
computing at least one characteristic of noise associated with each noise source (p. 2774 right col. ¶ 2-3 & bullet number 4; Cooman teaches performing noise analysis and determining noise covariance matrix; noise covariance matrix corresponds to characteristic of noise associated with each noise source), and
outputting noise characteristics at selected ports of the executable model (p. 2773 Fig. 3, p. 2774 right col. ¶ 2-3; Cooman teaches determining and generating noise covariance matrix for a sub-circuit and outputting noise characteristics at ports, see Fig. 3; this teaching corresponds to outputting step as recited).
Stanley and Cooman are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley and Cooman to simulate behavior of the physical system for each of multiple time intervals of the simulation, the simulating including limitations that are taught by Cooman above. One of ordinary skill in the art would have been motivated to make such a combination because Cooman’s teachings would have been used to efficiently decrease the distortion generated by a circuit because it points the designer to the origin of the problem (Cooman p. 2772 Abstract ¶ 1).

As per claim 2, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein outputting noise characteristics at selected ports of the executable model includes computing at least one noise characteristic for each of the selected ports of the executable model based at least in part on a representation of the physical system that includes representations of the linear portions of the executable model and linearized representations of the nonlinear portions of the executable model (p. 2773 right col. 1-5 & Fig. 3, p. 2774 right col. ¶ 2-3; Cooman teaches computing and generating noise characteristics, noise covariance matrix CDs, for each sub-circuit at output ports and linearizing the representation with S parameters SBLA).

As per claim 3, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein outputting noise characteristics at selected ports of the executable model includes simulating at least one signal that has values computed based at least in part on the noise characteristics (p. 2773 right col. ¶ 1-6; Cooman teaches inputting signal U(t) in performing simulation based in part on the noise characteristics).

As per claim 4, Stanley and Cooman in combination teach the method of claim 3, Cooman further teaches wherein operations of the model elements are performed on signals without noise and on signals with noise separately, before simulating the signal (p. 2774 right col. bullets 1-4; these paragraphs teach performing determination of S matrix, without any distortion, and then determining noise sources to apply the noise analysis; these teachings read onto these limitations).

As per claim 5, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein the simulating further includes linearizing the first nonlinear portion at a first operating point during a first of the time intervals of the simulation, and computing the correlation matrix based on a linear representation of the first nonlinear portion (p. 2773 left col. last paragraph – right col. ¶ 6; Cooman teaches performing simulation with multisine excitation signal when the system is at steady state; a steady state of a circuit is when the circuit is applied with DC bias voltage and achieves operating points for the circuit elements; then Cooman teaches adding small signal multisine signal to perform simulation using a transient analysis for compute noise covariance matrix; performing simulation transient analysis on the circuit means simulating the circuit in time domain over time, so these teachings read onto these limitations).

As per claim 8, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein outputting the noise characteristics at selected ports of the executable model includes rendering a plot that includes a characterization of the noise associated with at least one noise source (p. 2774 Fig. 4, p. 2775 Figs. 5-6, left col. ¶ 1; Fig. 6 shows plot of CtD,load, which is noise characteristics at selected ports of the executable model as recited).

As per claim 10, Stanley and Cooman the method of claim 1, Cooman further teaches wherein the simulating further includes using the outputted noise characteristics to modify the executable model to reduce noise when simulating the behavior of the physical system (p. 2772 left col. ¶ 1-2, 4).

As per claim 11, Stanley and Cooman in combination teach the method of claim 1, Stanley further teaches wherein the partitioning includes sorting representations of equations corresponding to the model elements, where the sorting is based at least in part on one or more of: a presence of nonlinearity (col. 2 lines 9-17; Stanley teaches partitioning a circuit, corresponding to an electrical system, into linear part and non-linear part each comprising of a plurality of elements; this teaching indicates that the partitioning is based on presence of nonlinearity), a presence of memory effects, or a magnitude of a time derivative of a variable in the equations.

As per claim 13, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein the portion of the physical system represented by the first nonlinear portion stores energy (p. 2775 Fig. 5; in this figure there is a capacitor in the circuit which is a nonlinear portion storing energy).

As per claim 15, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein computed noise characteristics associated with at least one of the noise sources include noise values representing a time evolution of noise based on at least one statistical moment of second or higher order associated with signal values representing a statistical mean (p. 2775 Fig. 6; this figure shows CtD,load, which is variation of noise characteristics, covariance, in frequency domain, which is reciprocal of time, at selected ports; variation in frequency corresponds to variation in time, which means time-evolution, according to the instant application’s specification ¶ 042; covariance corresponds to ne statistical moment of second or higher order associated with signal values representing a statistical mean; hence, these teachings in combination teach this claim).

As per claim 16, these limitations have already been discussed in claim 1 above. They are, hence, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 2 above. They are, hence, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 3 above. They are, hence, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 5 above. They are, hence, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 1 above. They are, hence, rejected for the same reasons.

As per claim 22, these limitations have already been discussed in claim 2 above. They are, hence, rejected for the same reasons.

As per claim 23, these limitations have already been discussed in claim 3 above. They are, hence, rejected for the same reasons.

As per claim 24, these limitations have already been discussed in claim 5 above. They are, hence, rejected for the same reasons.

As per claim 31, Stanley and Cooman in combination teach the method of claim 1, Cooman further teaches wherein the noise within the portion of the physical system represented by the first nonlinear portion comprises internal noise generated within the portion of the physical system represented by the first nonlinear portion (p. 2772 left col. last paragraph – right col. ¶ 1, right col. last paragraph – p. 2773 left col. ¶ 1; Cooman teaches analysis of the distortion, corresponding to noise, introduced by the non-linear system; this teaching means the generated noise is internal of the non-linear system).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Cooman et al. as applied to claim 5 above, and further in view of Han et al. (An Efficient Graph Sparsification Approach to Scalable Harmonic Balance (HB) Analysis of Strongly Nonlinear RF Circuits, IEEE 2013) and Bhattacharya et al.

As per claim 7, Stanley and Cooman in combination teach the method of claim 5, 
Stanley and Cooman do not teach:
wherein, during the linearizing of the first nonlinear portion, if a number of iterations to reach the linear representation of the first nonlinear portion exceeds a threshold for converging, changing a length of the first time interval.
However, Han teaches:
Assigning a max, corresponding to a threshold, to a number of iterations for an iterative method of simulation for convergence to a solution (p. 498 right col. ¶ 2-3; Han teaches an example of using 500 iterations as a max limit number for iterations).
Stanley, Cooman, and Han are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Han. One of ordinary skill in the art would have been motivated to make such a combination because Cooman’s teachings would have reduced and set limit on time spent for convergence.
Stanley, Cooman, and Han do not tech:
changing a length of the first time interval.
However, Bhattacharya teaches:
changing a length of the first time interval for convergence (p. 4 left col. ¶ 1).
Stanley, Cooman, Han and Bhattacharya are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, Han and Bhattacharya for during the linearizing of the first nonlinear portion, if a number of iterations to reach the linear representation of the first nonlinear portion exceeds a threshold for converging, changing a length of the first time interval. One of ordinary skill in the art would have been motivated to make such a combination because Bhattacharya’s teachings would have overcome transient convergence problem by simply reducing the time-step till convergence is achieved (p. 4 left col. ¶ 1).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Cooman et al. as applied to claims 1 and 13 above, and further in view of Demir et al. (Modeling and Simulation of Noise in Analog/Mixed-Signal Communication Systems, IEEE 1999).

As per claim 9, Stanley and Cooman in combination teach the method of claim 1, 
Stanley and Cooman do not teach:
further including, before executing the executable model, for one or more of the linear portions of the executable model, pre-computing at least one noise representation associated with a portion of the physical system represented by the one or more of the linear portions, where the pre-computed noise representation is used, during execution of the executable model, for determining noise characteristics associated with the one or more of the linear portions.
However, Demir teaches:
computing at least one noise representation associated with a portion of the physical system represented by the one or more of the linear portions, where the pre-computed noise representation is used, during execution of the executable model, for determining noise characteristics associated with the one or more of the linear portions (p. 16.5.1 left col. Abstract, 16.5.3 right col. ¶ 5 – p. 16.5.4 left col. ¶ ¶ 4, right col. ¶ 1; Demir teaches performing noise analysis for linear circuits).
Stanley, Cooman, and Demir are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Demir. One of ordinary skill in the art would have been motivated to make such a combination because Demir’s teachings would have provided some specific noise modeling and analysis in mixed-signal system design comprising linear and nonlinear circuits (Demir p. 16.5.1 Abstract).

As per claim 14, Stanley and Cooman in combination teach the method of claim 13, Cooman further teaches wherein computing the scattering matrix includes: computing time varying noise parameters over multiple time instances during a first time interval of the multiple time intervals (p. 2774 right col. bullet no. 3, p. 2775 Figs. 5-6; Cooman teaches computing noise parameters for nonlinear portions as illustrated in Figs 5-6 and represented in frequency domain, which is reciprocal of time instances and intervals), 
Stanley and Cooman do not teach:
based on an autocorrelation characterizing a memory effect of the energy storage of the portion of the physical system represented by the first nonlinear portion.
	However, Demir teaches:
based on an autocorrelation characterizing a memory effect of the energy storage of the portion of the physical system represented by the first nonlinear portion (p. 16.5.3 left col. ¶ 1-3, p. 16.5.6 ¶ 1 & Fig. 4; Demir teaches calculating autocorrelation function of x(t), which is also called power spectrum density, PSD; then Demir on p. 16.5.6 ¶ 1 & Fig. 4 teaches calculating noise PSD of a circuit illustrated in Fig. 4 to characterize noise in this circuit; this circuit comprises nonlinear components and several capacitors, which are energy storage components having memory to memorize energy levels; these teachings of characterizing noise based on autocorrelation of a circuit comprising energy storage components in combination can be broadly interpreted as based on an autocorrelation characterizing a memory effect of the energy storage of the portion of the physical system represented by the first nonlinear portion).
Stanley, Cooman, and Demir are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Demir. One of ordinary skill in the art would have been motivated to make such a combination because Demir’s teachings would have provided some specific noise modeling and analysis in mixed-signal system design comprising linear and nonlinear circuits (Demir p. 16.5.1 Abstract).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Cooman et al. as applied to claim 5 above, and further in view of the Applicant’s Admitted Prior Art, hereinafter AAPA.

As per claim 26, Stanley and Cooman in combination teach the method of claim 11, 
Stanley and Cooman do not teach: 
wherein the sorting includes determining a partial ordering of the equations.
However, AAPA teaches:
wherein the sorting includes determining a partial ordering of the equations (¶ 078-081; AAPA teaches relying on a known unifying mathematical structure called Hamilton of a physical system to treat system of equations governing mathematical representation of other physics domain in a similar way to the electrical power domain; application of this method should sort equations to arrive a block lower triangular matrix with the rows being equations and the columns being unknown; these teachings correspond to sorting step as recited in this claim).
Stanley, Cooman, and AAPA are analogous art because they are in the same field of circuit design and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and AAPA. One of ordinary skill in the art would have been motivated to make such a combination because AAPA’s teachings would have accounted for sorting the equations and solving them, and determining which unknown variable to compute with which equation (AAPA ¶ 080).

As per claim 27, Stanley, Cooman, and AAPA in combination teach the method of claim 26, AAPA further teaches wherein the partial ordering of the equations determines a partial ordering of rows in a matrix representing a system of equations (AAPA ¶ 080; AAPA teaches sorting equations to arrive a block lower triangular matrix with the rows being equations and the columns being unknown; these teachings correspond to sorting step as recited in this claim).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Cooman et al. as applied to claim 1 above, and further in view of Linear Functions.

Examiner’s notes: In the NPL Linear Functions, the Examiner manually wrote published date on it. The proof of the published date should be found on an attached search note labeled Google Search4. In this printed search note, the Examiner enclosed item Linear Functions with a red rectangle and underlined the title Linear Function 3.2.

As per claim 28, Stanley and Cooman in combination teach the method of claim 1, 
Stanley and Cooman do not teach: 
wherein the partitioning includes sorting representations of equations corresponding to the model elements, where the sorting is based at least in part on two or more of: a presence of linearity, a presence of nonlinearity, a presence of memory effects, a presence of algebraic variables, or a magnitude of a time derivative of a variable in the equations.
However, Linear Functions teaches:
wherein the partitioning includes sorting representations of equations corresponding to the model elements, where the sorting is based at least in part on two or more of: a presence of linearity, a presence of nonlinearity, 
Stanley, Cooman, and Linear Functions are analogous art because they are in the same field of analysis with respect to functions and equations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Linear Functions. One of ordinary skill in the art would have been motivated to make such a combination because Linear Functions’ teachings would have helped identify to partition linear and non-linear portions of a system based on their respective equations.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Cooman et al. as applied to claim 1 above, and further in view of Wedge et al. (Wave Techniques for Noise Modeling and Measurement, IEEE Transactions on Microwave Theory and Techniques, Vol. 40, No. 11, Nov. 1992, pp. 2004-2011), an NPL submitted by the Applicant in an IDS.

As per claim 30, Stanley and Cooman in combination teach the method of claim 1, 
Stanley and Cooman do not teach:
wherein the noise within the portion of the physical system represented by the first nonlinear portion comprises thermal noise or temperature-dependent noise.
However, Wedge teaches:
wherein the noise within the portion of the physical system represented by the first nonlinear portion comprises thermal noise or temperature-dependent noise (p. 2006 left col. section B. Two-Port Analysis ¶ 1, section III. Component Modeling ¶ 1 – right col. ¶ 2; Wedge teaches modeling and performing thermal noise analysis on a two-port network, comprising active devices such as MESFET and HMET; these active devices are non-linear devices; hence, Wedge teaches this limitation).
Stanley, Cooman, and Wedge are analogous art because they are in the same field of analysis with respect to functions and equations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanley, Cooman, and Wedge. One of ordinary skill in the art would have been motivated to make such a combination because Wedge’s teachings would have offered alternative analysis, modeling techniques performed solely in terms of distributed circuit varialbes (Wedge p. 2011 left col. ¶ 2).

Allowable Subject Matter
Claims 6, 12, 20, 25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  

As per claims 6, 20, and 25, none of the cited prior either alone or in combination teach
wherein the simulating further includes repeating the linearizing of the first nonlinear portion at a second operating point, where the second operating point occurs during a second of the time intervals of the simulation, and the repeating occurs after a time duration between the second operating point and the first operating point exceeds a tolerance.

As per claim 12, none of the cited prior either alone or in combination teach wherein the sorting is based at least in part on a comparison between: (1) a magnitude of a time derivative of a variable in a first equation corresponding to a first model element, and (2) a magnitude of a nonlinear effect due to a presence of nonlinearity in the first equation.

As per claim 29, none of the cited prior either alone or in combination teach wherein the partitioning includes sorting representations of equations corresponding to the model elements, and the sorting is based at least in part on a comparison between: (1) a magnitude of a time derivative of a variable in a first equation corresponding to a first model element, and (2) a magnitude of a nonlinear effect due to a presence of nonlinearity in the first equation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148